DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on April 5, 2021.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-10 and 12-15 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-10 and 12 are allowed because none of the prior art of record discloses 
or suggests a prime mover which directs power through a power take-off to a mechanical transmission for driving propulsion of the vehicle, wherein the prime mover also is coupled by a mechanical power take-off to a pump for pressurizing the common pressure rail, and wherein the prime mover drives an electric generator for energizing the electrical bus, in combination with the remaining claimed features.
	Claims 13-15 are allowed because none of the prior art of record discloses or suggests a power distribution architecture for an off-road vehicle as recited in claim 13, in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, page 3, filed April 5, 2021, with respect to the objections to the specification have been fully considered and are persuasive.  The objections have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587.  The examiner can normally be reached on 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HAL KAPLAN/Primary Examiner, Art Unit 2836